Appeal from order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered May 18, 2009, which denied plaintiffs motion for partial summary judgment on his fourth cause of action in the amended complaint, unanimously dismissed, without costs, as taken from a nonappealable order.
Although plaintiff captioned his motion as one for partial summary judgment, the IAS court correctly held it to be a motion for reargument of a portion of a 2008 order that had granted defendants partial summary judgment dismissing the fourth cause of action. Since no appeal lies from the denial of a motion for reargument, even if not denominated as such (see Johnson v Fuller Co., 235 AD2d 348 [1997]), this appeal must be dismissed. Concur—Gonzalez, BJ., Sweeny, Richter, AbdusSalaam and Román, JJ.